ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

ORDER OF 21 MARCH 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ORDONNANCE DU 21 MARS 1984
Official citation :

Continental Shelf (Libyan Arab Jamahiriya/ Malta),
Order of 21 March 1984, I.C.J. Reports 1984, p. 162.

Mode officiel de citation :

Plateau continental (Jamahiriya arabe libyenne/ Malte),
ordonnance du 21 mars I 984, CIS. Recueil 1984, p. 162.

 

Some 407

 

 

 
162

COUR INTERNATIONALE DE JUSTICE
ANNEE 1984

21 mars 1984

AFFAIRE DU PLATEAU CONTINENTAL

(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut et les articles 44 et 46 du Règlement de la
Cour,

Vu le compromis conclu le 23 mai 1976 entre la Jamahiriya arabe
libyenne populaire et socialiste et la République de Malte, concernant le
plateau continental, notifié à la Cour le 26 juillet 1982,

Vu Fordonnance du 26 avril 1983 fixant au 26 octobre 1983 la date
d’expiration du délai pour le dépôt du contre-mémoire de chaque Partie ;

Considérant que le contre-mémoire de la Jamahiriya arabe libyenne et
celui de la République de Malte ont été déposés dans le délai ainsi
fixé ;

Vu Parrét du 21 mars 1984, par lequel la Cour a dit qu’une requête de
la République italienne, à fin d'intervention en l’affaire sur la base de l’ar-
ticle 62 du Statut de la Cour, ne pouvait être admise ;

Considérant que l’article II, paragraphe 2 c), du compromis susmen-
tionné prévoit qu'après la présentation des mémoires et contre-mémoires :

« D’autres pièces de procédure écrite pourront être présentées et
échangées de la même manière dans des délais qui seront fixés par la
Cour à la demande de l’une des Parties ou, si la Cour juge qu'il y a lieu,
après consultation avec les deux Parties » ;

Considérant que, lors d’un entretien avec le Président de la Cour, le

4

1984
21 mars
Rôle général
n° 68
PLATEAU CONTINENTAL (ORDONNANCE 21 III 84) 163

21 mars 1984, les agents des deux Parties ont exprimé le désir que chacune
présente dans le même délai une pièce de procédure supplémentaire ;

Décide que la Jamahiriya arabe libyenne populaire et socialiste et la
République de Malte pourront présenter une pièce de procédure supplé-
mentaire (réplique) ;

Fixe au 12 juillet 1984 la date d'expiration du délai pour le dépôt de cette
pièce ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt et un mars mil neuf cent quatre-vingt-quatre, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Jamahiriya
arabe libyenne populaire et socialiste et au Gouvernement de la Répu-
blique de Malte.

Le Président,
{Signé) T. O. ELIAs.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
